       2:17-cr-20037-JES-JEH # 181          Page 1 of 3                                        E-FILED
                                                               Monday, 10 December, 2018 08:07:02 PM
                                                                          Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
              vs.                           )      Case No. 17-CR-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

               THE UNITED STATES OF AMERICA’S MOTION FOR
              EXAMINATIONS OF THE DEFENDANT PURSUANT TO
              FEDERAL RULE OF CRIMINAL PROCEDURE 12.2(c)(1)(B)

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and respectfully moves this Court for an Order authorizing its expert witnesses

to examine Defendant pursuant to Federal Rule of Criminal Procedure 12.2(c)(1)(B).

The bases for this motion follow.

1. On December 3, 2018, the defendant filed notice of his intent to raise mental health

   evidence in the penalty phase pursuant to Federal Rule of Criminal Procedure

   12.2(b)(2). (R. 161).

2. On December 10, 2018, the United States provided briefing on why examinations of

   the defendant should be permitted immediately pursuant to Federal Rule of

   Criminal Procedure 12.2(c)(1)(B); see also United States v. Curtis, 328 F.3d 141, 144-45

   (4th Cir. 2003); United States v. Lewis, 53 F.3d 29, 35 n.9 (4th Cir. 1995)). (R. 180).
       2:17-cr-20037-JES-JEH # 181       Page 2 of 3



3. On December 10, 2018, the United States also moved the Court for an Order

   implementing certain procedures with regard to the examination of the defendant

   and the disclosure of information related to the defendant’s Rule 12.2(b)(2) claim. Id.

4. The United States respectfully requests that this Court issue an Order allowing the

   United States’ expert witnesses to examine the defendant for the purposes of

   investigating and, potentially, rebutting his claim according to the procedures

   recommended by the United States.

      Respectfully Submitted

      JOHN C. MILHISER
      UNITED STATES ATTORNEY

      /s/Eugene L. Miller                           /s/ James B. Nelson
      Eugene L. Miller                              James B. Nelson
      Assistant United States Attorney              Trial Attorney
      201 S. Vine St., Suite 226                    Capital Case Section
      Urbana, IL 61802                              United States Department of Justice
      Phone: 217/373-5875                           1331 F. Street NW, Room 625
      Fax: 217/373-5891                             Washington, DC 20004
      eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                                    james.nelson@usdoj.gov

      /s/Bryan D. Freres
      Bryan D. Freres, Bar No. IL 6294791
      Assistant United States Attorney
      201 S. Vine St., Suite 226
      Urbana, IL 61802
      Phone: 217/373-5875
      Fax: 217/373-5891
      bryan.freres@usdoj.gov
       2:17-cr-20037-JES-JEH # 181        Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson, Bar No. NV 9134
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov
